Citation Nr: 0314367	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from March 1962 to 
April 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision.  This case has been 
advanced on the docket on the motion of the veteran's 
representative based on the veteran's financial situation.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2002).

On January 16, 2002, a hearing was held in Washington, D.C., 
before the undersigned, who is an acting veterans law judge 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002). 


FINDING OF FACT

The veteran's headaches are aggravated by his service-
connected residuals of a right mandible fracture. 


CONCLUSION OF LAW

Service connection for headaches is warranted on the basis of 
aggravation by service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.322 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that he currently has 
headaches which are secondary to, or at least worsened by, 
his service-connected residuals of right mandible fracture.  

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2002).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2002).  The veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 
 
Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2002).  In 
Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (CAVC) made clear that 
service connection may be granted for a disorder found 
proximately due to or the result of a service-connected 
disability, as well as when it is shown that the claimed 
disability has been aggravated by service-connected 
disability.  In such cases, a basis exists on which to 
predicate a grant of entitlement to service connection on a 
secondary basis.  Thus, under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (2002).

Service medical records reflect that at his March 1962 
entrance examination, the veteran reported having a history 
of frequent or severe headache.  Nevertheless, neurologic 
examination was normal, and no diagnosis of headaches was 
made upon entrance.  The veteran sought outpatient treatment 
for headaches in January 1963.  In May 1963, he reported that 
he had had headaches for approximately three weeks.  The 
headaches (always frontal) would last one minute and then go 
away.  He felt his eyes get heavy during the headaches, which 
occurred in the morning or when exercising a lot.  Following 
an examination, the impression was headaches of unknown 
etiology, possibly anxiety.  

On a January 1965 "Report of Medical History" form, the 
veteran again reported having a history of frequent or severe 
headache.  Neurologic examination (conducted in February 
1965) was normal.  

Medical records also reflect that the veteran was injured in 
an automobile accident in April 1965, while riding as a 
passenger.  He was taken in a semi-comatose state to an 
emergency room, where he responded to pain and verbal 
stimuli.  Examination revealed the following major injuries: 
closed head injury, severe deep abrasion of the left check 
and forehead, bilateral fracture of the mandible, and a deep 
laceration of the right forearm.  During the hospitalization, 
the veteran underwent an open reduction of the mandible and 
his teeth were wired.  He was released from the hospital 
subsequently in April 1965.

In March 1966, the veteran was riding in a car that was 
involved in another accident.  He was taken to the hospital 
following the accident, where he was treated for a laceration 
of the forehead, a back injury, and a cervical sprain and 
dislocation of C4 on C5.  During the hospitalization, the 
veteran underwent a closed reduction of the dislocation, and 
a spinal fusion of the C4 and C5 vertebrae with bone graft 
from the right iliac crest.  He was discharged from the 
hospital in May 1966.  Subsequently, the veteran's commanding 
officer determined that the accident, while not due to the 
veteran's own misconduct, did not occur in the line of duty.  

On an April 1967 "Report of Medical History" form, the 
veteran again reported having a history of frequent and 
severe headache.  Neurologic examination in April 1967 was 
normal, as was examination of the veteran's head and neck.  
The scar from his C4-C5 fusion was noted, however.   

In an April 1969 administrative decision, VA determined that 
the injuries received in both the April 1965 and March 1966 
accidents were due to the veteran's own willful misconduct 
and were not incurred in the line of duty. 

By an April 1969 rating decision, the RO denied service 
connection for residuals of a fracture of the mandible and 
also denied service connection for residuals of a fracture of 
the cervical spine, C4-C5.  

However, in a February 1980 administrative decision, VA 
partially reversed itself and determined that the April 1965 
automobile accident actually did occur in the line of duty 
and was not the result of the veteran's misconduct.

By a May 1980 rating decision, the RO granted service 
connection for residuals of a fracture of the right mandible.  

The veteran underwent a VA dental examination in March 2001.  
He denied having any problems with his mandible at that time, 
and the examiner concluded that the veteran appeared to have 
no impairment or loss of motion of the mandible.  Present in 
the mandible was evidence of wire fixation and while it 
appeared that there had been a fracture of the jaw, it 
clearly had been repaired and the bone had healed very well.  
There was some irregularity of the bone, which - the examiner 
noted - may have been from the automobile accident or from 
subsequent periodontal disease (there was no way for the 
examiner to correlate this).  In any case, further 
examination revealed no limitation of motion in any of the 
excursions, and the veteran did not complain of pain during 
the examination.  

At his January 2002 Board hearing, the veteran essentially 
asserted that his headaches were actually due to his 
nonservice-connected neck disability, and that after his neck 
was broken, the headaches "persisted up, up, up every so 
often."  He did, however, also suggest that his service-
connected jaw disability may have played a part in his 
headaches.  

At the Board's request, the veteran underwent a VA 
neurological examination in October 2002.  The veteran 
reported that he did not experience headaches before entering 
service.  He was not exactly sure when his headaches started, 
but he thought it was after the 1965 motor vehicle accident.  
He also reported having the second motor vehicle accident 
approximately one year later.  In any case, the veteran said 
that he had had his headaches probably since his jaw 
operation, but that they may have worsened following his neck 
operation.  They tended to be in the back of the head, more 
on the right than the left.  A typical headache usually 
involved feeling a hot, burning sensation, but occasionally 
the headaches were throbbing.  Pain medication seemed to 
help.  Occasionally, the pain would be severe and would be 
accompanied with some nausea and blurred vision.  

After examining the veteran and reviewing his claims file 
(including x-ray reports), the examiner's impression was that 
the veteran had headaches (though he doubted they were 
migraine in nature).  The examiner further opined that the 
headaches were "most likely from degenerative joint disease 
of his spine and previous fusion/muscle contraction."  
However, the examiner also opined that it was "quite likely 
that the headaches in question were aggravated by his jaw and 
neck trauma."

A review of the claims file essentially reflects that the 
veteran currently has headaches, and that a VA medical 
professional has opined that these headaches are, at least in 
part, aggravated by an underlying jaw condition (which itself 
is service connected).  With application of the benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), and based on the 
CAVC's holding in Allen, the Board finds that service 
connection for headaches is warranted.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002) (regulations implementing the VCAA).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In light of the result here (a full grant of the claim for 
service connection), the Board finds that a detailed 
discussion of the VCAA is unnecessary (because any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran is essentially harmless error). 

ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, entitlement to service connection for 
headaches is granted.




	                        
____________________________________________
MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

